Case 20-11293-mdc               Doc 23       Filed 09/08/20 Entered 09/08/20 09:20:18      Desc Main
                                             Document Page 1 of 2

                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Jacquelyn Y Douglas aka Jacquelyn Y.                                  CHAPTER 13
Timmons
                             Debtor(s)

Infiniti Financial Services
                                  Movant                                   NO. 20-11293 mdc
                 vs.

Jacquelyn Y Douglas aka Jacquelyn Y. Timmons
                              Debtor(s)
                                                                         11 U.S.C. Section 362
William C. Miller Esq.
                                  Trustee

                              ORDER TERMINATING AUTOMATIC STAY

          The Court has considered the Motion for Relief from the Automatic Stay filed in this

 bankruptcy proceeding by Movant Infiniti Financial Services, reviewed the file herein and after

 hearing, is of the opinion that said Motion should be granted. It is therefore,

          ORDERED, that the automatic stay is hereby terminated under 11 U.S.C. Sections 362 (d)

 and 1301 (if applicable) as to Movant to permit said creditor, its successors and/or assigns to take

 possession and sell, lease, and otherwise dispose of the 2011 Nissan Altima, VIN:

 1N4BL2AP6BN426973 in a commercially reasonable manner. The stay provided by

 Bankruptcy Rule 4001(a)(3) been waived.

 Signed this   8th     day of   September,   2020.



                                                                      Magdeline D. Coleman
 cc: See attached service list                                        Chief U.S. Bankruptcy Judge
Case 20-11293-mdc        Doc 23    Filed 09/08/20 Entered 09/08/20 09:20:18   Desc Main
                                   Document Page 2 of 2


Jacquelyn Y Douglas aka Jacquelyn Y. Timmons
7239 Brent Rd
Upper Darby, PA 19082

JERMAINE HARRIS, ESQUIRE
21 South 12th Street (VIA ECF)
Suite 100
Philadelphia, PA 19107

William C. Miller Esq.
Chapter 13 Trustee P.O. Box 1229
Philadelphia, PA 19105

KML Law Group, P.C.
Suite 5000 - BNY Independence Center
701 Market Street
Philadelphia, PA 19106-1532
